Bell, J.,
dissenting. Although I agree basically with all that is said concerning the jurisdiction of the Probate Court generally in adoption proceedings and the status of an adopted child under our present statutes, I can not concur in the result reached by the majority herein.
I do not believe that it was the legislative intent to permit the Probate Court, by the device of a finding that a parent “failed to properly support and maintain” a child, to deprive a natural parent of the custody of his child when that custody has been legally confided to him by a court of competent jurisdiction, without first obtaining a modification of such custody order or the consent of such parent.
Zimmerman and Stewart, JJ., concur in the foregoing dissenting opinion.